DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10, 12, 14-15, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703.
Regarding Claim 1, Krasner discloses a refillable drink container (canister 11) (‘817, Paragraph [0026]) comprising a plastic (polypropylene) (‘817, Paragraph [0029]) and having a top end (open end 11a), a bottom end (closed end 11b) and a base at the bottom end (closed end 11b), an axis extending from the top end to the bottom end (‘817, Paragraph [0020]) which varies from the top end (open end 11a) wherein there is a largest circumference in a first plane perpendicular to the axis at a first point along the axis (‘817, FIGS. 1-2) and a threaded neck finish at the top end (at screw threads 23) (‘817, Paragraph [0022]).  The refillable plastic container (canister 11) comprises a first raised wear band (plastic collar 14) around a circumference of the container (canister 11) (‘817, Paragraph [0020]).  The outer diameter of the wear band (plastic collar 14) is greater than the outer diameter of the plastic container (canister 11) above and below the wear band (plastic collar 14) (‘817, FIGS. 1-2).  The raised wear band (plastic collar 14) is molded (‘817, Paragraph [0020]).
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Further regarding Claim 1, Krasner modified with Collette is silent regarding the first raised wear band being non-continuous and is also silent regarding a second molded-in, raised wear band around the second largest circumference of the container.
Schechter discloses a plastic drinking container (cup) (‘139, Column 1, lines 9-13) comprising a wear band (strip 16) around a circumference of the container (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  The cup can take on any shape as determined by the form of the mold (‘139, Column 5, lines 1-9).  Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]) comprising a variable circumference in a plane perpendicular to an axis having a largest circumference in a first plane perpendicular to the axis at a first point along the axis and a second largest circumference in a second plane perpendicular to the axis at a second point along the axis since Yamamoto et al. teaches a container having a shape wherein the largest diameter is disposed in around a midpoint of the container (‘810, FIG. 2).   In the instance where the cup has a substantially cylindrical shape that slightly tapers from a larger diameter top to a slightly smaller diameter bottom, the wear band (top row of 
Both Krasner and Schechter are directed towards the same field of endeavor of plastic drinking cups comprising a wear band.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the continuous wear band of Krasner to be non-continuous as taught by the embodiment depicted in FIG. 2 of Schechter since the configuration of the claimed shape of the wear band is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wear band was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the container of modified Krasner and construct the container with the claimed shape of a container having a largest circumference in a first plane perpendicular to the axis at a first point along the axis and a second largest circumference in a second plane perpendicular to the axis at a second point along the axis as taught by Yamamoto et al. since the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Further regarding Claim 1, Schechter discloses the insulating strips that read on the claimed first and second wear bands being made of a foamed plastic (‘139, Column 3, lines 8-13).  However, Krasner modified with Collette, Schechter, and Yamamoto is silent regarding the first and second wear bands being made of a polyester composition specifically.
French discloses that holding devices for beverage containers are known to be constructed of polyester, open cell foam, plastic, or other insulating materials (‘703, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the insulating strips that represent the claimed first and second wear bands of modified Krasner to be made of a polyester composition as taught by French since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, French teaches that polyester is a 
Further regarding Claim 1, the limitations regarding the first and second wear band being molded-in are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 4, Schechter discloses the first non-continuous wear band (top row of strips 16) comprising multiple individual geometric shapes wherein each individual geometric shape is rectangular or trapezoidal having four sides (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic drinking container and the wear band disposed thereon of Krasner and incorporate multiple individual rectangular shapes for the first non-continuous wear band as taught by Schechter since the configuration of the claimed wear band is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wear band was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Krasner discloses the wear band (plastic collar 14) substantially limiting wear of the container (canister 11) to the peripheral area of the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP § 2112.02.I.).
Regarding Claims 8 and 33, Krasner modified with Collette and Schechter is silent regarding the first wear band and the second wear band independently having a width of from about 0.5 mm to about 50 mm or having a width of from about 0.5 mm to 9.5 mm.  However, limitations relating to the size of the wear band is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The size of the wear band is dependent on the circumference of the container.  Since the container circumference is not claimed, the size of the wear band is an obvious variant over the prior art.
Regarding Claim 10, Krasner discloses a screw threaded closure (removable screw cap 13) which is received by the threaded neck finish (‘817, Paragraphs [0019] and [0021]).
Regarding Claim 12, Collette discloses the polyester composition comprising a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claims 14 and 32, Collette discloses the container being a multilayer container (‘404, Column 7, lines 14-19) comprising a polyester composition (‘404, Column 3, lines 51-55).  Collette also discloses that polycarbonate is a known polymer used in the construction of drink containers (‘404, Column 1, lines 44-51).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of polyester and polycarbonate as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp.,
Regarding Claim 15, Collette discloses the container comprising a polyester composition wherein the polyester composition comprises a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claim 29, Krasner discloses a packaged beverage (drink) packed in the refillable drink container (canister 11) (‘817, Paragraph [0026]).
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the multilayered drink container out of polyester as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of DE 7907540 (see Information Disclosure Statement filed February 24, 2020).
It is noted that a formal Human Translation of DE 7907540 has been previously attached.  All citations with respect to DE 7907540 are with respect to the formal Human Translation.
Regarding Claim 8, the limitations “wherein the wear band has a width of from about 0.5 mm to about 50 mm” are rejected as enumerated above.  However, in the event that it can be shown that the size of the wear band is indeed significant, DE 7907540 discloses a drink container (‘540, Page 2, lines 4-5) comprising two wear bands (upper ring zone 6, lower ring zone 7) (‘540, Page 8, lines 1-4).  The wear bands (upper ring zone 6, lower ring zone 7) have a width of 10 mm to 20 mm (‘540, Page 5, lines 3-8), which overlaps the claimed wear band width range of about 0.5 mm to about 50 mm.
Both Krasner and DE 7907540 are directed towards the same field of endeavor or drink containers having wear bands disposed thereon.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the wear band of Krasner to have a width of 10 mm to 20 mm as taught by DE 7907540, which prima facie case of obviousness exists where the claimed ranges overlaps or lies inside ranges disclosed by the prior art in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size of the wear band is dependent on the circumference of the container.  Since the container circumference is not claimed, the size of the wear band is an obvious variant over the prior art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of Quasters US 2009/0194561.
Regarding Claim 9, Krasner modified with Collette, Schechter, Yamamoto et al., and French is silent regarding the base of the refillable polyester container being a champagne base.
Quasters discloses a refillable drink container (‘561, Paragraph [0002]) made of polyester (‘561, Paragraphs [0013] and [0016]).  The base of the container is a champagne type base (‘561, Paragraph [0060]).
Both Krasner and Quasters are directed towards the same field of endeavor of refillable plastic drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container base of Krasner and incorporate a champagne base as taught by Quasters since the configuration of the claimed base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Quasters teaches that champagne base was a known base shape in the construction of refillable drink containers.

Response to Arguments
Examiner argues that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that neither French or Yamamoto are analogous art and asserts that French’s polyester koozie is irrelevant to the claimed wear bands and that the koozie of French is attached to the outer surface by an attachment means via a piece of hook and loop fastener.
Examiner argues that the claims do not specify what constitutes a “wear band” and only require that the first wear band has an outer diameter greater than the outer diameter of the polyester container.  The holding device for beverage container wherein the holding device is made of polyester of French reads on the claim wear band being made of a polyester since the primary reference of Krasner teaches a wear band in the form of a plastic collar that is also disposed on an outer surface of the beverage container.  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that Yamamoto is not analogous art and that the shape of Yamamoto’s resin sheathing body is irrelevant to the claimed wear band locations.  Applicant alleges that Yamamoto discloses a method to protect 
Examiner argues that Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]).  Krasner and Yamamoto et al. are both directed towards the same field of endeavor of beverage containers.  Additionally, Yamamoto et al. is not being relied upon to teach the limitations regarding the wear band locations and other references are being relied upon to teach the limitations regarding the wear band locations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 9-10 of the Remarks that Schechter does not disclose a wear band and contends that circumferential bands 12 and 14 of FIG. 1 of Schechter and strips 16 and 18 of FIGS. 2-3 of Schechter are not wear bands and are not capable of functioning as wear bands, i.e. do not limit wear of the container to the peripheral area of the first wear band and the second wear band since they are allegedly not circumferential about the largest diameter and the second largest diameter.  Applicant continues that strips 12, 16, and 18 overlays on the body and are imbedded in the outer wall of the cup body and that the foamed plastic strips provide 
Examiner first argues that Krasner and Schechter are indeed analogous art as both references are directed towards the same field of endeavor of plastic drinking cups comprising a wear band.  With respect to the claimed location of the wear bands, the rejection relies upon a combination of Krasner modified with Collette, Schechter, Yamamoto et al., and French.  Schechter discloses a plastic drinking container (cup) (‘139, Column 1, lines 9-13) comprising a wear band (strip 16) around a circumference of the container (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  The cup can take on any shape as determined by the form of the mold (‘139, Column 5, lines 1-9).  Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]) comprising a variable circumference in a plane perpendicular to an axis having a largest circumference in a first plane perpendicular to the axis at a first point along the axis and a second largest circumference in a second plane perpendicular to the axis at a second point along the axis since Yamamoto et al. teaches a container having a shape wherein the largest diameter is disposed in around a midpoint of the container (‘810, FIG. 2).   In the instance where the cup has a substantially cylindrical shape that slightly tapers from a larger diameter top to a slightly smaller diameter bottom, the wear band (top row of strips 16) would be disposed around the largest circumference of the container In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Page 10 of the Remarks that Schechter does not disclose the raised wear bands comprising the polyester composition which is the same polyester composition as the refillable polyester container itself and asserts that Schechter discloses a plastic up 10 formed of an unfoamed resin or plastic and foamed plastic strips around the body of the cup.
Examiner argues that French is being relied upon to teach the limitations regarding the raised wear bands comprising polyester.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792